DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-3 in the reply filed on 7/18/22 is acknowledged.
	Newly submitted claims 13-17 read on group I and are examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. US 2014/0158594 in view of Zollner et al. US 2011/0144846, Wolford et al. US 2003/0201216 and Yuki et al. US 2015/0247431.
	
Claims 1-3 and 13-17, Schneider teaches a transmission comprising: a filter (1) having a main body that fits within a transmission sump and a filter media (11) with a bottom surface defining a filter inlet (5), a top surface defining a rear outlet hole (7) defined in the top surface located over a rear extension (13) extending from a rear end, and a front outlet tube (6) projecting from a front end at an angle relative to the top surface, a pump having an inlet sealed to the front outlet tube and a pump sealed to the top surface around the rear outlet hole (fig. 1-2, paragraph 7, 15, 20, 22 and 24). Schneider does not teach the angle being oblique, an engine driven pump, electric pump, radial or compression seal.
Wolford teaches a transmission comprising: a filter having a bottom surface defining a filter inlet, a top surface defining an outlet tube (46a) projecting from an end of the top surface at an oblique angle relative to the top surface and a pump (P) having an inlet sealed to the outlet tube by a radial seal (48) (fig. 1-2). The recitation of the outlet tube projecting at an oblique angle is merely a recitation of a change in the relative shape of the apparatus and the use of a radial seal is a known technique in the art that is well within the normal capabilities of one of ordinary skill in the art. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Yuki teaches a filter having a bottom surface defining an inlet, a top surface defining an outlet hole (22) and a pump sealed to the top surface around the outlet hole by a compression seal and two mounting holes (31b) with two fastening members extending through the two mounting holes to fasten the outlet to the pump, a center of the outlet hole is between centers of the two mounting holes (fig. 1-2, paragraph 66, 106). The recited type of connection between an outlet of a filter and a pump is known in the art as demonstrated by Yuki and would have been within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Yuki does not explicitly teach the fastening members are bolts, however, one of ordinary skill in the art would at once envisage that bolts would be a suitable type of fastener as they are very common fasteners used in transmissions.
	Zollner teaches a transmission comprising: a filter (7) having an outlet sealed to an inlet of an engine driven pump (1) and an electric pump (3) (fig. 1, paragraph 27). It would have been obvious to one of ordinary skill in the art to use an engine driven pump and electric pump because the auxiliary electric pump can provide fluid when the engine is not running, such as in the case of a hybrid vehicle or the electric pump can supplement fluid flow during higher demand scenarios (4, 29). 
	All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778